DETAILED ACTION
Allowable Subject Matter


Claims 25, 27-39, 41-42, 44 are allowed. 
The following is an examiner's statement of reasons for allowance: Theprior art, taken alone or in combination, does not teach or fairly suggest at this time: 
A coupling element for connecting vehicle components of an underfloor arrangement of a battery-powered motor vehicle, wherein the underfloor arrangement comprises: a battery holder, at least one axle arrangement, the coupling element comprising at least one first connecting portion for fastening on the axle arrangement, and at least one planar attachment surface for fastening on the battery holder, wherein the coupling element has an extruded multi-chamber profile and at least one second connecting portion for connection to a chassis part, the at least one axle arrangement, a body component, a longitudinal member of the underfloor arrangement, or the battery holder, and one of at least one of the first and second connecting portions establishes a screw connection, at least one of the first and second connecting portions is a profile chamber, or at least one of the first and second connecting portions is a sleeve element.
Any comments considered necessary by applicant must be submitted nolater than the payment of the issue fee and, to avoid processing delays, should
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J TRIGGS whose telephone number is (571)270-3411.  The examiner can normally be reached on 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571.270.7941.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES J TRIGGS/Examiner, Art Unit 3614                                                                                                                                                                                                        
/Jonathan Ng/Supervisory Patent Examiner, Art Unit 3614